SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of letter datedOctober 1,2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter datedOctober1 2014,the Company reported that, throughits subsidiary Rigby 183 LLC ("Rigby 183"), hassettled the sale of183 Madison building, locatedin the City of NewYork, United States, for the amount of USD 185 million, cancelling the mortgage of USD 75 million. OnDecember 2010, the company through a subsidiary, acquired 49% stake in Rigby 183 LLC, which owns the building, valued at USD 85.1 million. In November 2012, IRSA, indirectly, increased a 25.5% interest in Rigby 183 LLC to 74.50% of its outstanding shares. At the time of this acquisition, the building was valued at 147.5 million. The current valuation of the building increasedto USD 185,000,000 implying a revalorization of 117% during the investment period, and the salewill generate a profit, net of taxes, of approximately ARS 292 millon. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets October1, 2014
